                 1
                 2
                 3
                 4
                 5                               UNITED STATES DISTRICT COURT
                 6                                      DISTRICT OF NEVADA
                 7                                                  ***
                 8    UNITED STATES OF AMERICA,                             Case No. 2:12-CR-463 JCM (VCF)
                 9                                          Plaintiff(s),                    ORDER
               10             v.
               11     FREDERICK VERNON WILLIAMS, et al.,
               12                                        Defendant(s).
               13
               14            Presently before the court is the matter of USA v. Williams et al, case no. 2:12-cr-00463-
               15     JCM-VCF.
               16            In light of the parties’ representations that defendant Frederick Vernon Williams’
               17     (“defendant”) motion for return of property (ECF No. 927) has been resolved amongst themselves,
               18     defendant’s motion is denied as moot. See (ECF Nos. 929, 949).
               19            Accordingly,
               20            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that defendant’s motion for
               21     return of property (ECF No. 927) be, and the same hereby is, DENIED as moot.
               22            IT IS SO ORDERED.
               23            DATED August 5, 2019.
               24
               25
                                                                   __________________________________________
               26                                                  UNITED STATES DISTRICT JUDGE

               27
               28

James C. Mahan
U.S. District Judge
